Citation Nr: 1617091	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-49 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a bronchial disability, to include asthma. 

2.  Entitlement to service connection for epilepsy.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel





INTRODUCTION

The Veteran had active duty from March 1984 to February 1987, and from February 1991 to April 1991.  She had additional service in the Navy Reserves.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2006 rating decision of the VA Regional Office (RO), located in Chicago, Illinois.

In her November 2009 appeal to the Board, the Veteran requested a hearing before it.  However, in November 2015 correspondence, the Veteran indicated that she wished to withdraw her hearing request.  As such, the Board considers the hearing request withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that she has asthma and a seizure disorder that are related to her active service.  

The Veteran's service treatment records show that she had pneumonia in active service and two positive tuberculosis tests, which resulted in two periods of nine-month long treatment.  She also experienced black-outs in active service. 

The Veteran's service personnel records indicate that the Veteran was medically discharged from the Reserves in November 2005.  The October 2005 medical board examinations included notes that the Veteran was experienced "complex partial & generalized seizures" and "asthma ("likely") - past PPD conversion (1986) PX'd c INHX2." 

The Veteran was last examined by VA in July 2009 by a nurse practitioner.  The examiner related that opining whether the Veteran had asthma at the time of service "would be resorting to mere speculation," at the Veteran was only diagnosed in 1991.   

As for seizures, the July 2009 VA examiner reported that "a claim for service connection would be resorting to mere speculation.  Although it is possible that Vet had seizure activity during service, she had and [sic] EEG that was WNL in 1984.  She was not officially diagnosed in 2003."

A remand is necessary to obtain new VA examinations.

In remanding this appeal, the Board notes that VA is not prohibited from having nurse practitioners (NP) conduct examinations.  VA satisfies its duty to assist when it provides a medical examination performed by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions, whether that is a doctor, nurse practitioner or physician's assistant.  See Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (noting that a nurse practitioner is generally competent to provide medical diagnoses, statements, and opinions under 38 C.F.R. §3.159(a)(1)).  However, the NP's July 2009 opinion conceded the inability to render an opinion without resorting to mere speculation.  

While the opinion of a nurse practitioner is generally considered competent evidence, and has been used by the undersigned on many occasions,  in light of the July 2009 NP's inability to provide an opinion without resorting to mere speculation, yet stating that the asthma and seizures were not related to the Veteran's active service, and considering that VA certainly has doctors who are bronchial and neurological specialists available to provide such an opinion, the Board finds that a remand is required to provide the Veteran with a new VA examination and opinion from a doctor.  See Daves v. Nicholson, 21 Vet. App. 46, 51-2 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-24 (1991).

Additionally, as the record does not include a medical opinion with adequate supporting rationale for the fact that the Veteran was diagnosed with asthma in 1991, the very year she separated from active service, the .

Accordingly, the case is REMANDED for the following action:

1. Then, schedule the Veteran for VA examinations with the appropriate specialist(s) to determine the etiology of the Veteran's bronchial disability, to include asthma, and her seizure disorder.  The claims folder must be made available to, and be reviewed by, the examiners in conjunction with the examinations, and that review must be noted on the examinations report.  All diagnostic testing deemed necessary should be conducted and the results reported in detail.  All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the below questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  The examiners should specifically opined as to:

a) Whether the Veteran's current bronchial disorder, to include asthma, is at least as likely as not (50 percent or greater probability) related to her active service.  This must specifically include a consideration of the pneumonia and tuberculosis diagnoses and treatments that the Veteran experienced in active service, per her personal account and service treatment records.  The examiner must specifically consider and discuss the fact that the Veteran was first formally diagnosed with asthma in 1991, the same year that she separated from her second period of active service. 


b) Whether the Veteran's current seizure disorder, to include tonic clonic seizures, is at least as likely as not (50 percent or greater probability) related to her active service.  This must specifically include a consideration of the black-outs Veteran experienced in active service, per her personal account and service treatment records.

2. Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals






